UNI'I`EI) STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION
VERSUS
CI-IEVRON PIPE LINE CO. ET AL. N().: 14-03098-BAJ-CBW

RULING AND ORDER

Before the Court is the Supplemental Motion in Limine (Doc. 207) filed by
Chevron Pipe Line Company. F or the reasons that follow, the Motion (Doc. 207) is

GRANTED.
I. BACKGROUND

This dispute arises from an accident on a drilling platform in Louisiana
territorial waters- (Doc. 1). J ames Mays was killed when components of a pressurized
valve on a pipeline dislodged and struck him in the head. (Id.). Mernbers of his family

sued the pipeline operator, Chevron, for negligence (Id,.).

After investigating the accident, the Occupational Safety and Health
Adrninistration (OSHA) issued a citation to Chevron. (Doc. 207-2). Chevron and
OSHA settled that citation. (Id.). Chevron now moves to exclude the citation as

inadmissible hearsay. (Doc. 160; 207).

II. LEGAL STANDARD

The party objecting to the admissibility of evidence bears the burden of
showing that the evidence is inadmissible Lyonde£l Chem. Co. v. Occidental Chem.

Corp., 608 F.3d 284, 295 (5th Cir. 2010).
III. DISCUSSION

Chevron argues that the OSHA citation is inadmissible because it is hearsay

and unfairly prejudicial (Doc. 207-1). The Court agrees

The OSHA citation is hearsay1 and hearsay is generally not admissible. See
FED. R. EVID. 802. The citation does not fall under the public-record exception to the
hearsay rule because it is non-final and thus contains no “factual iindings.” See FED.
R. EVID. 803(8); Williams v. Manitowoc Cranes, LLC, No. 1:14-CV-383-HSO-JCG,

2016 WL 7666142, at *8 (S-D. Miss. Oct. 7, 2016).

Even if the citation contained factual findings, it would not qualify under the
public-record exception because the Court has reason to question the trustworthiness
of the information in it. See Lacey u. Arkema Inc., No. 3110-CV-00669-BAJ, 2014 WL
1327792, at *5 (M.D. La. Mar. 31, 2014) (OSHA citation did not qualify as a public

record under Federal Rule of Evidence 803(8) due to trustworthiness concerns).

Because the OSHA citation is hearsay not subject to the public-record

exception, the Court GRANTS Clievron’s motion to exclude the citation.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Chevron Pipe Line Company’s Supplemental Motion

in Limine (Doc. 207) is GRANTED.

Baton Rouge, Louisiana, this 25?;1ay of January, 2019.

JUDGE BRIWCKSON
UNITED STA ISTRICT CoURT

MIDDLE DISTRICT OF LOUISIANA

